Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	DETAILED ACTION

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/23/2021 has been entered. 

Amended claims filed on 11/23/2021 have been examined. Claims 16, 22, and 29 have been amended.  Claims 16-22 and 24-38 are pending. 

Response to Arguments/Amendments

Applicant' s arguments with respect to the amended claims 16-22 and 24-37 have been considered but are moot because the arguments do not apply to the references being used in the current rejection. 

Regarding claim 38, the applicant argues that Cili discloses the limitations of the claim. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  In addition, the applicant argues that Cili does not disclose teach or suggest dropping   the UL data when the timer expires to process another scheduling request for UL data from the UE.  However, the examiner respectfully disagrees. Cili discloses the mobile device will drop the link when a timer expired.  It means the mobile device will drop the UL  Because the UL is used for transmit the UL data, it would be interpreted as the UL data is drop in a broadest reasonable interpretation.  Hence, claim 38 is rejected over Damnjanovic in view of Cili.

Claim Rejections - 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.  

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 16-17 and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Damnjanovic (USPub: 2016/0302225, hereinafter referred to as Damnjanovic) in view of HE et al. (USPub: 2016/0270118, hereinafter referred to as HE) and Bhorkar et al. (USPub: 2016/0135055, hereinafter referred to as Bhorkar).  

Regarding claim 16, Damnjanovic discloses a method operable with a wireless base station operating in a radio frequency (RF) band (FIG. 2A), the method comprising:
processing a scheduling request for uplink (UL) data from a user equipment (UE) operating in the RF band (FIG. 2A, para. 18, lines 6-8, wherein the UE sends a scheduling request to the base station in UL);
granting a time and a frequency for the UE to transmit the UL data (para. 15, lines 7-10 and para. 5, lines 5-6, wherein the base station sends a grant to UE for the resource and the resource indicates the time and frequency for the transmission); 
in response to the granted time and frequency being occupied by an other wireless transmission, UE can perform a Listen Before Talk (LBT) operation to determine whether the granted time and frequency are occupied by the other wireless transmission (para. 115, lines 11-14 and para. 8, lines 3-5, wherein the LBT is implemented in UE);
processing the UL data from the UE (step 712 in FIG. 7).
 
starting a timer of the wireless base station so that the UE can perform a Listen Before Talk (LBT) operation (para. 43, lines 10-14 and para. 46, lines 6-10, wherein the AP2 (i.e., a base station) starts a timer related with LBT communication).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include HE’s method into Damnjanovic’s invention. One of ordinary skill in the art would have been motivated “for providing a WLAN that supports low-latency applications” (para. 34, lines 1-2).
Although Damnjanovic and HE disclose everything as applied above, Damnjanovic and HE do not explicitly disclose reserving the granted time and frequency when unoccupied by the other transmission. However, this concept is well known in the art as disclosed by Bhorkar. In the same field of endeavor, Bhorkar discloses 
reserving the granted time and frequency when unoccupied by the other transmission (para. 49, lines 8-10, wherein the channel is reserved);
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Bhorkar’s method 

Regarding claim 17, Damnjanovic, HE and Bhorkar disclose everything as applied above. Damnjanovic further discloses
the other wireless transmission is a WiFi transmission (para. 49, lines 12-14). 
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Bhorkar’s method into Damnjanovic and HE’s invention. One of ordinary skill in the art would have been motivated to “explore the use of these licensed protocols in unlicensed frequencies” (para. 20, lines 3-4).

Regarding claims 29-30, they are substantially the same as claims 16-17, except claims 29-30 are in a wireless base station claim format. Damnjanovic discloses the base station has a processor and an interface (elements 640 and 630 in FIG. 6) to perform these functions.  Because the same reasoning applies, claims 29-30 are rejected under the same reasoning as claims 16-17.

Claims 18 and 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Damnjanovic in view of HE and Bhorkar as applied to claims 16 and 29 above, and further in view of Cili et al. (USPub: 2015/0023184, hereinafter referred to as Cili).

Regarding claim 18, Damnjanovic, HE and Bhorkar disclose everything as applied Damnjanovic, HE and Bhorkar do not explicitly disclose determining a quality of service (QoS) of the UE. However, this concept is well known in the art as disclosed by Cili. In the same field of endeavor, Cili discloses 
determining a quality of service (QoS) of the UE (para. 34, lines 12-14, where the backoff time is adjusted based on the QoS);
determining a length of the timer based on the QoS (para. 34, lines 12-14, where the backoff time is adjusted based on the QoS); and 
dropping the UL data when the timer expires to process another scheduling request for UL data from the UE (para. 41, lines 20-22, wherein the radio link is dropped when the timer expired). 
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant's claimed invention to include Cili's method into Damnjanovic, HE and Bhorkar’s invention. One of ordinary skill in the art would have been motivated "for higher priority network or technology search in wireless communications" (para. 2, lines 2-4).

Regarding claim 31, it is substantially the same as claims 18, except claim 31 is in a base station claim format. Because the same reasoning applies, claim 31 is rejected under the same reasoning as claim 18.

Regarding claim 32, Damnjanovic, HE and Bhorkar disclose everything as applied above. Damnjanovic, HE and Bhorkar do not explicitly disclose the processor the processor is further operable to determine a quality of service (QoS) of the traffic type. However, this concept is well known in the art as disclosed by Cili. In the same field of endeavor, Cili discloses
the processor is further operable to determine a quality of service (QoS) of a traffic type (para. 43, lines 19-20, wherein the priority is the traffic type);
to determine a length of the timer based on the QoS (para. 34, lines 12-14); and 
to drop the UL data when the timer expires to process another scheduling request for UL data type (para. 41, lines 20-22). 
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant's claimed invention to include Cili's method into Damnjanovic, HE and Bhorkar’s invention. One of ordinary skill in the art would have been motivated "for higher priority network or technology search in wireless communications" (para. 2, lines 2-4).

Claims 19-20 and 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over Damnjanovic, HE and Bhorkar as applied to claims 16 and 29 above, and further in view of Stojanovski et al. (USPub: 2017/0374612, hereinafter referred to as Stojanovski).

Regarding claim 19, Damnjanovic, HE and Bhorkar disclose everything as applied above.  Damnjanovic, HE and Bhorkar do not explicitly the wireless base station communicates to the UE via fifth generation (5G) communications. However, this concept is well known in the art as disclosed by Stojanovski. In the same field of endeavor, Stojanovski discloses
the wireless base station communicates to the UE via fifth generation (5G) communications (para. 20, lines 8-15).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant's claimed invention to include Stojanovshi's method into Damnjanovic, HE and Bhorkar's invention. One of ordinary skill in the art would have been motivated "in order to address the signaling load due to state transitions and provide low uplink delays” (para. 3, lines 3-5).

Regarding claim 20, Damnjanovic, HE and Bhorkar disclose everything as applied above. Damnjanovic, HE and Bhorkar do not explicitly disclose the wireless base station communicates to the UE via fifth generation (5G) new radio NR (New Radio) communications. However, this concept is well known in the art as disclosed by Stojanovski. In the same field of endeavor, Stojanovski discloses
the wireless base station communicates to the UE via fifth generation (5G) new radio NR (New Radio) communications (para. 20, lines 8-15).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant's claimed invention to include Stojanovshi's method into Damnjanovic and Bhorkar's invention. One of ordinary skill in the art 

Regarding claims 35-36, they are substantially the same as claims 19-20, except claims 35-36 are in a base state claim format. Because the same reasoning applies, claims 35-36 are rejected under the same reasoning as claims 19-20.

Claims 21 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Damnjanovic, HE and Bhorkar as applied to claims and 29 above, and further in view of Chiba et al. (USPub: 2016/0173369, hereinafter referred to as Chiba).

Regarding claim 21, Damnjanovic, HE and Bhorkar disclose everything as applied above. Damnjanovic and Bhorkar do not explicitly disclose assigning an identifier (ID) to the UE, wherein the ID is a pseudorandom number sequence. However, this concept is well known in the art as disclosed by Chiba. In the same field of endeavor, Chiba discloses
assigning an identifier (ID) to the UE, wherein the ID is a pseudorandom number sequence (para. 73, lines 10-14).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant's claimed invention to include Chiba's method into Damnjanovic, HE and Bhorkar's invention. One of ordinary skill in the art would have been motivated "to provide a technique that is capable of making a 

Regarding claim 37, it is substantially the same as claims 21, except claim 37 is in a wireless base station claim format. Because the same reasoning applies, claim 37 is rejected under the same reasoning as claim 21.

Claims 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Damnjanovic in view of Deepak et al. (USPub: 2010/0178919, hereinafter referred to as Deepak).

Regarding claim 22, Damnjanovic discloses a method operable with a user equipment (UE) operating in a radio frequency (RF) band (FIG. 2A), the method comprising:
transmitting a scheduling request to a wireless base station for uplink (UL) data from the UE (FIG. 2A, para. 18, lines 6-8, wherein the UE sends a scheduling request to the base station in UL);
processing a time and frequency grant from the wireless base station for the UE to transmit the UL data (para. 15, lines 7-10 and para. 5, lines 5-6, wherein the base station sends a grant to UE for the resource and the resource indicates the time and frequency for the transmission); 
waiting until the granted time and frequency are clear of an other wireless transmission occurring in the RF band (para. 115, lines 11-14 and para. 75, lines 16-17).
Although Damnjanovic discloses everything as applied above, Damnjanovic does not explicitly disclose discarding the UL data at the direction of the wireless base station. However, this concept is well known in the art as disclosed by Deepak. In the same field of endeavor, Deepak discloses  
discarding the UL data at the UE at the direction of the wireless base station (para. 90, lines 20-22).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Deepak’s method into Damnjanovic’s invention. One of ordinary skill in the art would have been motivated of “employing dynamic selection and/or switching of technologies to provide optimum quality of service” (para. 2, lines 2-4).
Although Damnjanovic and Deepak disclose everything as applied above, Damnjanovic and Deepak do not explicitly disclose the action in response to expiration of a timer started by the wireless base station. However, this concept is well known in the art as disclosed by HE. In the same field of endeavor,  He discloses the action 
in response to expiration of a timer started by the wireless base station (para. 43, lines 10-14 and para. 46, lines 6-10, wherein the AP2 (i.e., a base station) starts a timer related with LBT communication).


Regarding claim 24, Damnjanovic, Deepak and He disclose everything as applied above. Damnjanovic further discloses
the other wireless transmission is a WiFi transmission (para. 49, lines 12-14).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include HE’s method into Damnjanovic and Deepak’s invention. One of ordinary skill in the art would have been motivated “for providing a WLAN that supports low-latency applications” (para. 34, lines 1-2).

Claims 25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Damnjanovic in view of Deepak and HE as applied to claim 22 above, and further in view of Baligh et al. USPub: 2016/0295633, hereinafter referred to as Baligh).

Regarding claim 25, Damnjanovic, Deepak and HE disclose everything as applied above.  Damnjanovic, Deepak and HE do not explicitly disclose receiving an identifier (ID) from the wireless base station to reserve the time and frequency 
receiving an identifier (ID) from the wireless base station to reserve the time and frequency granted by the wireless base station (para. 33, lines 2-5 and 7-10).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Baligh’s method into Damnjanovic, Deepak and HE’s invention. One of ordinary skill in the art would have been motivated of facilitate fast wake-up and tracking compared to an idle mode (which) may be used in access networks such as LTE) (para. 3, lines 4-6).

Regarding claim 27, Damnjanovic, Deepak and HE disclose everything as applied above.  Damnjanovic, Deepak and HE do not explicitly disclose the UE transmits the UL data to the wireless base station via fifth generation (5G) communications. However, this concept is well known in the art as disclosed by Baligh. In the same field of endeavor, Baligh discloses  
the UE transmits the UL data to the wireless base station via fifth generation (5G) communications (FIG. 1. and para. 32, lines 1-2).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Baligh’s method into Damnjanovic, Deepak and HE ’s invention. One of ordinary skill in the art would have been motivated of facilitate fast wake-up and tracking compared to an .

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Damnjanovic and Deepak and HE as applied to claim 22 above, and further in view of Chiba et al. (USPub: 2016/0173369, hereinafter referred to as Chiba).

Regarding claim 26, Damnjanovic, Deepak and HE disclose everything as applied above. Damnjanovic, Deepak and HE do not explicitly disclose the ID is a pseudorandom number sequence. However, this concept is well known in the art as disclosed by Chiba. In the same field of endeavor, Chiba discloses
the ID is a pseudorandom number sequence (para. 73, lines 10-14).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant's claimed invention to include Chiba's method into Damnjanovic, Deepak and HE's invention. One of ordinary skill in the art would have been motivated "to provide a technique that is capable of making a change to communication services that can be provided by a communication system" (para.7, lines 1-4).

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Damnjanovic, Deepak and HE as applied to claim 22  above, and further in view of Stojanovski.

Regarding claim 28, Damnjanovic, Deepak and HE disclose everything as applied above. Damnjanovic, Deepak and HE do not explicitly disclose the UE transmits the UL data to the wireless base station via fifth generation (5G) new radio (NR) communications. However, this concept is well known in the art as disclosed by Stojanovski. In the same field of endeavor, Stojanovski discloses
the UE transmits the UL data to the wireless base station via fifth generation (5G) new radio (NR) communications (para. 20, lines 8-15).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant's claimed invention to include Stojanovshi's method into Damnjanovic, Deepak and HE's invention. One of ordinary skill in the art would have been motivated "in order to address the signaling load due to state transitions and provide low uplink delays” (para. 3, lines 3-5).

Claims 33 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Damnjanovic in view of Bhorkar, He and Cili as applied to claim 32, and further in view of Maria (USPub: 2018/0027444, hereinafter referred to as Maria).

Regarding claim 33, Damnjanovic, Bhorkar, HE and Cili disclose everything as applied above. Damnjanovic, Bhorkar, HE and Cili do not explicitly disclose the traffic type is a traffic type with a guaranteed bit rate (GBR). However, this concept is well known in the art as disclosed by Maria. In the same field of endeavor, Maria discloses
the traffic type is a traffic type with a guaranteed bit rate (GBR) (para. 11, lines 4-8). 
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant's claimed invention to include Maria's method into Damnjanovic, Bhorkar, HE and Cili's invention. One of ordinary skill in the art would have been motivated to "improve the functioning of a computing device, e.g., a server” (para. 46, lines 13-14).

Regarding claim 34, Damnjanovic, Bhorkar, HE, Cili and Maria disclose everything as applied above. Maria further discloses 
the GBR traffic is identified by a QCI classification (para. 11, lines 1-8).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant's claimed invention to include Maria's method into Damnjanovic, Bhorkar and Cili's invention. One of ordinary skill in the art would have been motivated to "improve the functioning of a computing device, e.g., a server” (para. 46, lines 13-14).

Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Damnjanovic in view of Cili.

Regarding claim 38, Damnjanovic discloses a wireless base station to operate in radio frequency (RF) band (FIG. 2A), the wireless base station comprising: 
a processor (element 640 in FIG. 6);
an interface (element 632 in FIG. 6) operable to transmit a time and frequency grant to the UE to reserve the granted time and frequency when unoccupied by an other wireless transmission (para. 15, lines 7-10 and para. 5, lines 5-6, wherein the base station sends a grant to UE for the resource and the resource indicates the time and frequency for the transmission), and to receive the UL data from the UE at the granted time and frequency (step 712 in FIG. 7).
Although Damnjanovic discloses everything as applied above, Damnjanovic does not explicitly disclose the processor operable to determine a quality of service (QoS) of the UE, to establish a timer for the UL data based on the QoS. However, this concept is well known in the art as disclosed by Cili. In the same field of endeavor, Cili discloses
a processor operable to determine a quality of service (QoS) of a user equipment (UE), to establish a timer for uplink (UL) data based on the QoS (para. 34, lines 12-14, wherein the backoff time is adjusted based on the QoS), and to drop the UL data when the timer expires to process another scheduling request for UL data from the UE (para. 41, lines 20-22, wherein the radio link is dropped when the release timer expired). 
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant's claimed invention to include Cili's method into Damnjanovic’s invention. One of ordinary skill in the art would have been motivated "for higher priority network or technology search in wireless communications" (para. 2, lines 2-4).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY L LUO whose telephone number is (571)272-2602.  The examiner can normally be reached on M-F: 8 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571 272 7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.L./
Examiner, Art Unit 2465

/WALTER J DIVITO/Primary Examiner, Art Unit 2419